Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






1. A method for stacking a plurality of containers into a stacked group, the method comprising:
positioning a series of containers in a vertical orientation on an infeed conveyor;
each respective container of the series of containers including a first end and a second end;
receiving each respective container into a receiving pocket of an orienting screw set defining an orienting channel axis;
wherein the orienting screw set includes an upper orienting screw disposed above a lower orienting screw to define the receiving pocket and a series of orienting pockets distributed axially along the orienting channel axis;
cradling the respective container in the vertical orientation within the receiving pocket such that the first end is in contact with the upper orienting screw and the second end is in contact with the lower orienting screw;
progressing the respective container axially from the receiving pocket through the series of orienting pockets;
translating the respective container from the vertical orientation to a substantially horizontal orientation as the respective container is progressed axially through the series of orienting pockets.

2. The method of claim 1, further comprising:
cradling the respective container between the upper orienting screw and the lower orienting screw, in each of the orienting pockets, as the respective container is progressed axially through the series of orienting pockets.

3. The method of claim 1, wherein each orienting pocket defines a tilt angle;
wherein the tilt angle of each respective orienting pocket is different from the tilt angle of each of the other orienting pockets; and
wherein translation of the respective container from the vertical orientation to the substantially horizontal orientation further comprises:
tilting the respective container to the tilt angle defined by the respective orienting pocket.

4. The method of claim 1, wherein the series of containers includes the respective container, a preceding container, and a succeeding container which are received by the receiving pocket such that, as the preceding container, the respective container and the succeeding container progress axially through the orienting screw set, the preceding container precedes the respective container, and the succeeding containing succeeds the respective container;
wherein the orienting screw set further includes a series of nesting pockets;
wherein the series of orienting pockets is intermediate the receiving pocket and the series of nesting pockets;
the method further comprising:
progressing the respective container in the substantially horizontal orientation axially through the series of nesting pockets;
nesting the first end of the respective container to the second end of the preceding container as the respective container is progressed axially through the series of nesting pockets; and
nesting the first end of a succeeding container is nested to the second end of the respective container as the respective container is progressed axially through the series of nesting pockets.

5. The method of claim 4, wherein each nesting pocket defines a nesting offset;
wherein the nesting offset of each respective nesting pocket is different from the nesting offset of each of the other nesting pockets;
the method further comprising:
decreasing a nesting offset distance between the respective container and the preceding container to a stack offset distance as the containers progress axially through the nesting pockets to a discharge end of the orienting screw set, to form a nested series of containers.

6. The method of claim 5, wherein each container of the nested series is offset from an adjacent container of the nested series by the stack offset distance.

7. The method of claim 5, further comprising:
discharging the nested series of containers from the discharge end to a discharge chute;
separating, via a grouping mechanism and in the discharge chute, a predetermined number of the nested containers from the nested series to form a stacked group; and
discharging the stacked group from an outfeed end of the discharge chute.

8. The method of claim 1, further comprising:
progressing the series of containers in the vertical orientation along the infeed conveyor via an infeed screw set;
wherein the infeed screw set includes an output pocket;
wherein the output pocket and the receiving pocket define a transition pocket therebetween;
discharging each respective container from the infeed screw set and off the infeed conveyor into the transition pocket.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 9 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baranowski (US 5,355,991) in view of Thomas (US 2019/0329921).
	Baranowski discloses-
an orienting screw set including an orienting screw 114 disposed at a higher elevation to a orienting screw 116;
an orienting channel axis defined by an orienting screw set;
an upper orienting screw and an orienting screw defining a receiving pocket and a series of orienting pockets 130 (FIG. 3) distributed axially along an orienting channel axis;
a receiving pocket configured to receive a container in a vertical orientation from an infeed conveyor;
a series of orienting pockets configured to translate a container from a vertical orientation (FIG. 3) to a substantially horizontal orientation as a container is progressed axially through a series of orienting pockets via rotation of an orienting screw set.
With respect to FIG. 4 Baranowski discloses screw 114 is at a higher elevation that screw 116, but screw 116 is not explicitly disposed below screw 114, such if the axes were in a common vertical plane. With respect to FIG. 9 Thomas discloses upper orienting screw 631 disposed above a lower orienting screw 632. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Baranowski to provide a upper screw above a lower screw, as taught by Thomas, such that containers otherwise prove to tipping can be conveyed.
Allowable Subject Matter
Claims 3, 4, 5, 6, 7, 8, 10, 11, 12, 13, 14, 15, 16, 17, 18 & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY W ADAMS/Primary Examiner, Art Unit 3652